DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on April 2, 2021, and any subsequent filings.
Claims 1-15 stand rejected.  Claims 2 and 3 have been canceled.  Claims 1 and 4-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Drawings
Applicants' arguments regarding reference character 120 in Figures 2 and 14 (Remarks, Page 10/Paragraph 3 (hereinafter "Pg/Pr")) are persuasive and the objection withdrawn.
Applicants' arguments regarding reference character 118B recited in the specification (Remarks, Pg11/Pr1) are persuasive and the objection withdrawn.
Applicants' arguments regarding reference characters 120B and 130 (Remarks, Pg11/Pr2) have been fully considered but they are not persuasive.  As to Applicants' argument that these point to different structures as explained in the written description (Remarks, Pg11/Pr2), if these reference character did refer to different structures then the lead lines would not point to the same structure.  Further, multiple instances of reference character 130 with different lead lines for each can be seen in Figure 4 which indicates that reference character 130 does not refer to a single plate as argued by Applicants.
Applicants' arguments regarding the shield plate recited in Claim 7 (Remarks, Pg11/Pr3) are persuasive and the objection withdrawn.
Applicants have amended Claim 8 and the drawing objection based thereon withdrawn.
Applicants have failed to provide the annotated sheets required in the last Office action and the drawings remain objected for that reason in addition to the other reasons detailed below.
Specification
Applicants' arguments filed April 2, 2021 regarding Figure 1 not illustrating a siphon-type air diffusion pipe have been fully considered but they are not persuasive.  As to Applicants' argument based upon the recitation of reference character 118B (Remarks, Pg11/Pr5), as Applicants noted in response to the drawing objections which provided the basis for withdrawing on of the drawing objections, reference character 118B had been deleted by preliminary amendment prior to examination and thus the argument is a non sequitur.  Further, Figure 1 does illustrate a siphon-type air diffusion pipe.
Applicants' arguments regarding reference character 118B being deleted by preliminary amendment (Remarks, Pg11/Pr5) are persuasive and the objection withdrawn.
Claim Rejections - 35 USC § 112
Claim 1
The claim has been amended and the rejection based upon omitted essential structural cooperative relationships withdrawn.
As to Applicants' argument regarding the language of Claim 2 being incorporate into Claim 1 and rendering the language definite (Remarks, Pg10/Pr2), Applicants have not amended the indefinite language and the claim remains indefinite for the same reasons detailed again below.
Claim 8
The claim has been amended and the rejections withdrawn.
Claim 9
The claim has been amended and the rejection based upon the recitation of a singular distribution portion withdrawn.
As to Applicants' argument regarding cross sectional area (Remarks, Pg10/Pr2), Applicants offer evidence not related to differences in cross-sectional areas and thus not persuasive such that the rejection stands.
Claim 12
Contrary to Applicants' assertion that Claim 12 now recites language to overcome the indefiniteness rejection (Remarks, Pg10/Pr2), the claim has not been amended and the rejection stands.
Claim 14
Applicants argue the amendments to the claim provide a structure relationship (Remarks, Pg10/Pr2) yet the amendments do not define a cooperative structural relationship between the membrane module and the header-equipped diffusion device and thus the rejection stands.
Response to Amendment
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "120B" and "130" have both been used to designate the side plate portion in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show "a connection pipe portion of which a flow passage cross-sectional area is smaller than a flow passage cross-sectional area of each of the distribution portions" recited in Claim 9, or "two or more siphon-type air diffusion pipes are disposed around the distribution portion, and air is supplied from the opening portion of the distribution portion to each of the two or more siphon-type air diffusion pipes around the distribution portion" as recited in Claim 13.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The abstract of the disclosure is objected to because it does not note any new and novel contribution over the prior art.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: paragraph 29 indicates a siphon-type air diffusion pipe is illustrated in Figure 1 yet the structure is not illustrated.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the air supply portion has two separate structures the first being "a cylindrical portion formed by the partition portion and an upper plate portion and a part of a trunk portion of the air storage portion," and the second being "an opening end on a lower end side of the partition portion" thereby rendering the claim indefinite.
Claim 8 recites an air supply height compared to a height of each of the distribution portions but does not make clear whether the distribution portions are all the same height or different heights rendering the claim indefinite.
Claim 9 recites connection portion 119 has a smaller cross-sectional area than the distribution portion 118 flow passage yet these are the same size in Figures 2, 5, and 14, for purposes of examination the areas will be interpreted as substantially equal.
Claim 9 recites a connection pipe portion but does not indicate whether this is the same connection pipe portion recited in Claim 8 from which the claim depends.
Claim 9 recites a cross-sectional area of a connection pipe portion compared to a cross-sectional area of each of the distribution portions but does not make clear whether the distribution portions all have the same cross-sectional area rendering the claim indefinite.
Claim 12 recites a singular "distribution portion" rendering the claim indefinite because Claim 8 from which the claims depend recites "a plurality of distribution portions" making it unclear as to which distribution portion is recited in the dependent claims.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural between the membrane module and the header-equipped air diffusion device.
Claim 14 recites the limitation "membrane separation tank" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Garrioch, U.S. Publication No. 2013/0069256 (hereinafter "Garrioch") in view of Furuno, et al., U.S Publication No. 2015/0265980 (hereinafter "Furuno").
Applicants' claims are directed towards a device.
Regarding Claims 1, 4-10, 14, and 15, Garrioch discloses a header-equipped air diffusion device comprising an air diffusion device (Fig. 1, item 12, Pg1/Pr11) and a header (Fig. 1, item 14, Pg1/Pr11) that are immersed in target treatment water (Figs. 1, 2, Pg1/Pr8); wherein the header includes an air storage portion that stores air (Figs. 1, 2, item 14), an air supply portion that feeds the air into the air storage portion (Figs. 1, 2, item 16, Pg1/Pr12), and an air feeding portion through which the air in the air storage portion is fed out (Figs. 1, 2, item 26, Pg2/Pr15); the air supply portion and the air feeding portion are provided in an upper portion of the air storage portion (Figs. 1, 2); a target treatment water-inlet port is formed in a lower portion of the air storage portion (Figs. 1, 2 (note open bottom of header 14)); the air feeding portion and the air diffusion device are connected to each other (Figs. 1, 2, item 24, Pg2/Pr15), and air which is fed from the header is diffused by the air diffusion device (Fig. 1, Pg2/Pr13-14); and an air feeding port of the air feeding portion which is open in the air storage portion (Figs. 1, 2 (note port at 
Garrioch does not disclose wherein a height of the partition portion is 50 mm or greater.
Furuno also relates to an air diffusion device and discloses heights are dependent on flow rates and thus are a matter of routine optimization (Pg4/Pr81).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to conduct routine optimization based upon flow rates as disclosed by Furuno to arrive at a partition portion height of  50 mm or greater.
Additional Disclosures Included:  Claim 4: wherein the partition portion has a flat plate shape, and an angle of the partition portion with respect to a vertical direction is from 0° to 30° (Garrioch (note that it would have been obvious to use a flat plate shape partition because it would perform the same function and shape is "a matter of choice which a person of ordinary skill in the art would have found obvious," MPEP 2144.04(II)(B)), Pg3/Pr23 (note connecting of ports at 0° shown in Figures 1 and 2)).  Claim 5: wherein a difference in height between the air feeding port of the air feeding portion and the air supply port of the air supply portion is 50 mm or greater (Furuno, Pg4/Pr81 (note heights are dependent on flow rates and thus a matter of routine optimization)).  Claim 6: wherein the air supply port of the air supply portion is open on an opposite side from the air feeding portion (Garrioch, Figs. 1, 2).  Claim 7: wherein a shield plate which shields scattering matter scattered in the air storage portion is provided on an air supply port side of the air feeding port in the air storage portion (Garrioch, Pg3/Pr23 (note removal of chamber 14 results in claimed structure)).  Claim 8: wherein the air diffusion device includes a horizontal pipe that is connected to the air feeding portion and extends in a horizontal direction (Garrioch, Figs. 1, 2), and a plurality of distribution portions that are provided to extend downward with a gap there between in a longitudinal direction of the horizontal pipe and to distribute air from the horizontal pipe (Garrioch, Figs. 1, 2, items 22, Pg2/Pr14), wherein an opening portion is formed on opposite sides of each of distribution portions from the horizontal pipe (Garrioch, Figs. 1, 2 (note lower ends of distribution portions 22)), wherein the horizontal pipe and the plurality of distribution portions are connected via a connection pipe portion (Furuno, Figs. 2, 3, item 7), and wherein a position of the air supply port of the air supply portion in a height direction is the same as a position of the opening portion of the distribution portion or is higher than the position of the opening portion (Fig. 1 (note air feeding port 26 and air supply port 40 at same level), Pg2/Pr20 (note distribution portion 22 opening below lower opening of air feeding portion 26 resulting in air supply port above opening of distribution portion 22)).  Claim 9: wherein the horizontal pipe and each of the distribution portions are connected to each other via a connection pipe portion (Furuno, Figs. 2, 3, item 7) of which a flow passage cross-sectional area is smaller than a flow passage cross-sectional area of each of the distribution portion (Garrioch, Pg2/Pr14 (note varying cross-sectional areas based upon fluid flow needs); Furuno, Figs. 2, 3 (note cross-sectional areas of connection pipe portion and distribution portion substantially equal); see also 35 USC 112(b) analysis above), wherein the air supply port of the air supply portion is positioned lower than a lower end of the connection pipe portion (Garrioch, Figs. 1, 2, (note air supply port lower than openings 20)), and wherein a difference in height between the air supply port of the air supply portion and the lower end of the connection pipe portion is 50 mm or greater (Furuno, Pg4/Pr81 (note heights are dependent on flow rates and thus a matter of routine optimization)).  Claim 10: wherein the flow passage cross-sectional area of the connection pipe portion is from 20 mm2 to 350 mm2 (Furuno, Pg5/Pr84).  Claim 14: a membrane bioreactor, comprising the header-equipped air diffusion device according to Claim 1 (see Claim 1 analysis above); and a membrane module that performs membrane separation of sludge-containing treatment water containing activated sludge (Garrioch, Pg1/Pr11 (note sludge-containing water separation is an intended use)), wherein both of the air diffusion device and the header are provided in the membrane separation tank in a state immersed in the sludge-containing treatment water (Garrioch, Figs. 1, 2).  Claim 15: wherein the partition portion has a flat plate shape, and an angle of the partition portion with respect to a vertical direction is from 0° to 30° (see Claim 4 analysis above).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Garrioch, U.S. Publication No. 2013/0069256 (hereinafter "Garrioch") in view of Furuno, et al., U.S Publication No. 2015/0265980 (hereinafter "Furuno") as applied to Claim 8 above, and further in view of That, U.S. Publication No. 2008/0290032 (hereinafter "That").
Applicants' claim is directed towards a device.
The combination of Garrioch and Furuno discloses the header-equipped air diffusion device according to Claim 8 except wherein the air feeding portion and the horizontal pipe are connected to each other via a connection pipe (Figs. 1, 2) except where the pipe has flexibility.
That also relates to a submerged air diffusion device and discloses a submerged pipe having flexibility (Pg3/Pr42).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the submerged air diffusion device disclosed by Garrioch and Furuno with the flexible pipe disclosed by That because, according to That, the flexible material allows withstanding external pressures exerted by the fluid surrounding the device (Pg3/Pr42).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garrioch, U.S. Publication No. 2013/0069256 (hereinafter "Garrioch") in view of Furuno, et al., U.S Publication No. 2015/0265980 (hereinafter "Furuno") as applied to Claim 8 above, and further in view of Kondo, U.S Patent No. 6,162,020 (hereinafter "Kondo").
Applicants' claims are directed towards a device.
Regarding Claims 12 and 13, the combination of Garrioch and Furuno discloses the header-equipped air diffusion device according to Claim 8 wherein the air diffusion device further includes a plurality of diffusion pipes that are provided below the horizontal pipe (Figs. 1, 2, items 22), and air is supplied from the opening portion of the distribution portion to the diffusion pipe (Figs. 1, 2).
The combination of Garrioch Furuno does not disclose a plurality of siphon-type air diffusion pipes, or air is supplied to the siphon-type air diffusion pipe.
Kondo also relates to a submerged air diffusion device and discloses a siphon-type air diffusion pipe (Fig. 2, item 52, C4/L32-33) and air is supplied to the siphon-type air diffusion pipe (Fig. 2, items, 42, 48, C4/L30-31).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the plurality of distribution portions disclosed by Garrioch and Furuno with the siphon-type air diffusion pipe disclosed by Kondo because, according to Kondo, the siphon-type air diffusion pipe relies upon a reduced air supply power while providing powerful bursts of air (C2/L19-24).
Additional Disclosures Included:  Claim 13: wherein two or more siphon-type air diffusion pipes are disposed around the distribution portion, and air is supplied from the opening portion of the distribution portion to each of the two or more siphon-type air .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK ORME/Primary Examiner, Art Unit 1779